DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 166 (top of front wall 33; paragraph 55).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (specifically page 10, paragraph 38); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (specifically page 11, paragraph 40).
The use of the term Outtex®, which is a trade name or a mark used in commerce, has been noted in this application (page 11, paragraph 40). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
Page 11, paragraph 40, “hyfofilm” should be changed to --hydrofilm--.  
Page 12, paragraph 42, the sentence “The trailer 12 may include two or more first jacks 80 adjacent to the hitching end 38.” has been stated twice. One of these sentences should be deleted.
Page 13, paragraph 44, “variety of material” should be changed to --variety of materials--.
Page 13, paragraph 44, “variety of appearance” should be changed to --variety of appearances--.
Appropriate correction is required.
Claim Objections
Claims 2, 7, 9 and 34 are objected to because of the following informalities:  
Claim 2, line 2, “and third support member” should be changed to --and a third support member--.
Claim 7, lines 4-5, “stabilizing member” should be changed to --a stabilizing member--.
Claim 9, line 2, “porch” should be changed to --porch surface--.
Claim 34, lines 4-5, “stabilizing member” should be changed to --a stabilizing member--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first support member, a second support member, and third support 3member positioned between the first support member and the third support member” in lines 2-3.  It is not understood how the third support member can be 
Claim 14 recites “a first support member, a second support member, and third support 3member positioned between the first support member and the third support member” in lines 2-3.  It is not understood how the third support member can be positioned between the first support member and itself.  For examination purposes, it is assumed the third support member is positioned between the first and second support members.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 13, 15 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fittro (US-10,946,785 B2).
	Claims 1, 12, 13 and 28: Fittro discloses a combination tent and trailer assembly, comprising: 7a trailer (104) having a first sidewall (122), a second sidewall (222), and a floor (202) extending between the first sidewall and the second wall, the floor having a loading end (near 130) and a hitching end (near 206), the trailer having a hitch (as seen in FIG. 1); a support structure adjacent to the first sidewall and the second sidewall, 
	Regarding claim 12, the apparatus discussed above would inherently encompass the method steps of the claim.
	Claims 3 and 15: Fittro discloses the plurality of support members as including a first support member (412), a second support member (414), and third support member (416), each of the first, second, and third support members having equal lengths so that the canvas is supported in a substantially semi-spherical shape above the trailer floor (as seen in FIGS. 1, 10 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 4, 14, 16 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 12 above, and further in view of Wilson et al. (US-5,094,257).
Claims 2 and 14: Fittro teaches the plurality of support members as comprising a first support member (412), a second support member (416), and third support member (414), each having a length, but does not teach the length of the first and second support members as being greater than the length of the third support member so that the canvas is supported in a substantially rectangular shape.  Wilson et al. teaches a tent comprising a support structure comprising: a first support base (20), and a second support base (20); and a plurality of support members (14, 16, 18) extending from the first support base to the second support base (members 14 and 18 extend from the support bases); and a canvas (12) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (for storage (col. 5, lines 44-46), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure (as seen in FIG. 1); wherein the plurality of support members includes a first support member (14), a second support member (18), and third support 3member (16) positioned between the first support member and the second support member, each of the first, second, and third support members having a length, wherein the length of first support member is equal to the length of the second support member and the length of the third support member is less than the length of the first support member and the second support member (as evidenced in FIG. 1) so that the canvas is supported in a 
Claims 4, 16 and 31: Fittro teaches the canvas as being connected to the support members (col. 3, lines 59-65), but is silent on the connection means between the two.  Wilson et al. teaches a tent comprising a support structure comprising: a first support base (20), and a second support base (20); and a plurality of support members (14, 16, 18) extending from the first support base to the second support base (members 14 and 18 extend from the support bases); and a canvas (12) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (for storage (col. 5, lines 44-46), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure (as seen in FIG. 1); wherein the canvas includes a plurality of slots (36) for receiving each of the plurality of support members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include slots, such as those taught by Wilson et al., as an easy, cheap means to connect the support members to the canvas.

s 5, 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 12 above, and further in view of Daniels et al. (US-3,456,978).
 	Fittro is discussed above but lacks jacks.  Daniels et al. teaches a combination tent and trailer assembly, comprising: 7a trailer (15, 25) having a first sidewall (26), a second sidewall (26), and a floor (bottom of 25) extending between the first sidewall and the second wall, the trailer having a hitch (21); a support structure (60) adjacent to the first sidewall and the second sidewall, the support structure comprising: a first support base positioned adjacent to the first sidewall; a second support base positioned adjacent to the second side wall (as seen in figures); and a plurality of support members (70) extending from the first support base to the second support base; and a canvas (78) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (as seen in FIG. 1), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure over the floor of the trailer (as seen in FIG. 2); further comprising a jack (55) extending from the floor of the trailer and towards a ground surface, the jack positioned near the distal end (end located opposite the hitch, as seen in FIG. 2), and a jack (55) extending from the floor of the trailer and towards a ground surface, the jack positioned near the hitching end (end located near hitch 21, as seen in FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include jacks positioned at the hitching end and the loading end, as suggested by Daniels et al., in order to .

Claims 7, 8, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 28 above, and further in view of Baumgartner et al. (US-5,417,468).
Fittro is discussed above and teaches a ramp (130) extending from the loading end of the trailer (as seen in the figures), movable between a storage position and an operable position; however Fittro lacks the ramp being supported by a stabilizing member to provide a porch surface. Baumgartner et al. teaches a trailer comprising a ramp (24) extending from the trailer (as seen in the figures), movable between a storage position (seen in FIG. 2) and an operable position (seen in FIGS. 1 and 2) where the ramp is supported by a stabilizing member (34) extending from the ramp towards a ground surface to provide a porch surface; and further comprising a plurality of rods (26) extending from the porch surface; and a canopy (28) extending from the trailer, the canopy supported by the rods to provide a cover over the porch surface (FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include a ramp that has a stabilizing member extending to the ground so the ramp can form a porch surface with a cover, as taught by Baumgartner et al., so that the user could have a protected outdoor area to lounge and the door of the tent would be protected from inclement weather.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) in view of Baumgartner et al. (US-5,417,468) as applied to claim 8 above, and further in view of Chapman (US-2,786,710).
	The combination of Fittro and Baumgartner et al. is discussed above but lacks a step extending from the ramp.  Chapman teaches a trailer comprising a ramp (30) extending from the trailer (as seen in the figures), movable between a storage position (seen in FIG. 9) and an operable position (seen in FIG. 2) where the ramp is supported by a stabilizing member (46) extending from the ramp towards a ground surface to provide a porch surface; and a step (48) extending from the ramp to provide access to the porch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a step, such as that taught by Chapman, so the user can easily and safely step on and off the porch assembly. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claim 1 above, and further in view of Knafou (FR-2,532,597 A2).
Fittro is discussed above but lacks a shelf extending from the hitching end.  Knafou teaches a combination tent and trailer assembly, comprising: a trailer (100) having a first sidewall, a second sidewall, and a floor extending between the first sidewall and the second wall (as seen in the figures), the trailer having a hitch (121); a and further comprising a shelf (120) extending from a hitching end of the trailer and moveable between a storage position and an open position for objects (English . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claim 1 above, and further in view of Hong et al. (KR-101532912 B1).
	Fittro is discussed above but lacks a rack extending from the hitching end for storage.  Hong et al. teaches a combination tent and trailer assembly (100), comprising: a trailer (10) having a first sidewall (10d), a second sidewall (10d), and a floor extending between the first sidewall and the second wall (as seen in the figures), the trailer having a hitch (as seen in Fig. 1); a and further comprising a rack (17) extending from a hitching end of the trailer for storage (as seen in the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include a rack, such as that taught by Hong et al., in order to have a location to place objects for easy access while the trailer is being used as a tent.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636